Judgment of conviction and order as to the defendant Placek affirmed. Judgment of conviction and order as to the defendant Gorbon reversed and a new trial granted on questions of law only, the court having examined all the facts and found no error therein, upon the ground that the evidence was insufficient to warrant a conviction. All concur, except Taylor, J., who dissents *655as to the defendant Placek and votes for reversal and granting a new trial as to him upon the ground that the verdict is against the weight of the evidence. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Crosby, JJ.